DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 3/8/2021.  Currently claims 1-20 are pending.  Claims 1-2, 4-9, and 14-20 are rejected.  Claim 3 is objected to and claims 10-13 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  6/8/2021 and 12/06/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 6, 8, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devgon (WO 2012/149109 A2) or alternatively (US 2012/0277627 A1).
Devgon discloses an IV device assembly (figures 5-6), comprising: a lumen (5113) forming a fluidic channel within the IV device assembly, the lumen fluidically coupled to: a vascular access device (VAD) (5440/5400) coupler via a funnel coupler (5130); and an IV device assembly coupler at a proximal end of the lumen; a collapsible sleeve (5110) formed coaxially around a first portion of the lumen and mechanically coupled to the funnel coupler; a patency instrument (5200) formed along a second portion of the lumen within the collapsible sleeve and into the VAD coupler; a translation handle (5120 distal portion) that translates the patency instrument out of a distal end of the VAD coupler; and a fixed grip formed around the lumen to maintain a position of the IV device assembly relative to the translation handle (see paragraph [1055] threaded coupler 4122 in figures 5-6, 7-8 is locked to a further device which would be a fixed grip under the broadest reasonable reading of the term).
Concerning claim 2 wherein a first end of the patency instrument is mechanically coupled to the funnel coupler (see figures 4-8).
Concerning claims 5-6 and comprising a catheter coupled to the VAD coupler; further comprising a blood sample access device mechanically coupled to the IV device assembly coupler to receive a blood sample via the IV device assembly (see 5440 and para [1055] fluid containment system).
Concerning claim 8 and the patency instrument is mechanically coupled to the translation handle and is passed out of the IV device assembly as the translation handle is translated towards a distal end of the IV device assembly (see figures 7-8).
Concerning claim 15 Devgon discloses an IV device assembly, comprising: a lumen (6113) forming a fluidic channel within the IV device assembly, the lumen fluidically coupled to: a vascular access device (VAD) (6300/6400) coupler via a funnel coupler (6131); and an IV device assembly coupler (6253) at a proximal end of the lumen; a patency instrument (6200) formed along a length of the lumen and into the VAD coupler; a translation handle (distal portion of 6250) that translates the patency instrument out of a distal end of the VAD coupler, wherein a first end of the patency instrument is mechanically coupled to the translation handle (figures 11-12); and a fixed grip formed around the lumen to maintain a position of the IV device assembly relative to the translation handle (se 6140).
Concerning claim 16 and further comprising a catheter coupled to the VAD coupler (see 5440 and para [1055] fluid containment system).
Concerning claim 19 and further comprising a collapsible sleeve formed coaxially around a first portion of the lumen and mechanically coupled to the funnel coupler (see sleeve 5110 figures 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 7, 9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (WO 2012/149109 A2) or alternatively (US 2012/0277627 A1).
Concerning claim 4 and 17, It is examiners position that a PHOSITA would know to have the lumen offset from the fluid axis as this merely requires a change in shape, which examiner is of the position is a well known obvious modification to make by a PHOSITA. A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).  One would change the shape to an offset orientation shape in order to better route the device around a patient anatomy or site obstruction.
Concerning claims 9 and 20 and the coil spring that creates a space between the lumen and bias the translation handle towards a proximal end of the IV device assembly.  It is examiners position that this would have been an obvious modification for a PHOSITA to make to the teachings of the prior art.
It it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958).  It is well known to substitute and use coiled springs to allow for automatic retraction or biasing to replace a handheld or structurally locked/biased movement.  In this case the spring would replace a biasing instead of relying on handheld movement or structural forces.

Claim Rejections - 35 USC § 112
Claims 7, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “porous end” is not sufficiently and clearly defined in the specification, it is unclear what structures or metes and bounds make up the term.  Examiner is unclear the structure and the associated functions of the term and its relationship to the other positively claimed limitations.  Appropriate correction is required.

Allowable Subject Matter
Claims 10-13 are allowed.
The claim limitation of the patency instrument passes through a channel formed in the translation handle and passes down and into the VAD coupler is not taught in the prior art of record.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783